IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


P.J.A.,                                        : No. 335 MAL 2017
                                               :
                       Petitioner              : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                                               :
                v.                             :
                                               :
                                               :
H.C.N.,                                        :
                                               :
                       Respondent              :


                                          ORDER



PER CURIAM

          AND NOW, this 29th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.